
	
		I
		112th CONGRESS
		1st Session
		H. R. 3224
		IN THE HOUSE OF REPRESENTATIVES
		
			October 14, 2011
			Mr. Higgins
			 introduced the following bill; which was referred to the
			 Committee on Ways and
			 Means
		
		A BILL
		To amend the Internal Revenue Code of 1986 to extend the
		  new markets tax credit through 2016, and for other purposes.
	
	
		1.Extension of new markets tax
			 credit
			(a)Extension
				(1)In
			 generalParagraph (1) of section 45D(f) of the Internal Revenue
			 Code of 1986 is amended—
					(A)by striking the
			 period at the end of subparagraph (G) and inserting , and,
			 and
					(B)by adding at the
			 end the following new subparagraph:
						
							(H)$10,000,000,000
				for 2012, 2013, 2014, 2015,
				2016.
							.
					(2)Conforming
			 amendmentSection 45D(f)(3) of such Code is amended by striking
			 2016 and inserting 2021.
				(b)Inflation
			 adjustmentSubsection (f) of section 45D of the Internal Revenue
			 Code of 1986 is amended by adding at the end the following new
			 paragraph:
				
					(4)Inflation
				adjustment
						(A)In
				generalIn the case of any calendar year beginning after 2012,
				the dollar amount in paragraph (1)(H) shall be increased by an amount equal
				to—
							(i)such dollar
				amount, multiplied by
							(ii)the
				cost-of-living adjustment determined under section 1(f)(3) for the calendar
				year, determined by substituting calendar year 2011 for
				calendar year 1992 in subparagraph (B) thereof.
							(B)Rounding
				ruleIf a dollar amount in paragraph (1)(G), as increased under
				subparagraph (A), is not a multiple of $1,000,000, such amount shall be rounded
				to the nearest multiple of
				$1,000,000.
						.
			(c)Alternative
			 minimum tax reliefSubparagraph (B) of section 38(c)(4) of the
			 Internal Revenue Code of 1986 is amended—
				(1)by redesignating clauses (v) through (ix)
			 as clauses (vi) through (x), respectively, and
				(2)by inserting after clause (iv) the
			 following new clause:
					
						(v)the credit
				determined under section 45D, but only with respect to credits determined with
				respect to qualified equity investments (as defined in section 45D(b))
				initially made before January 1,
				2017,
						.
				(d)Effective
			 dates
				(1)In
			 generalThe amendments made by this section shall take effect on
			 the date of the enactment of this Act.
				(2)Subsection
			 (c)The amendments made by
			 subsection (c) shall apply to credits determined with respect to qualified
			 equity investments (as defined in section 45D(b) of the Internal Revenue Code
			 of 1986) initially made after the date of the enactment of this Act.
				
